Barker, J.
1. The first contention is that the attachment of personal property was invalid because the return did not state in terms that by reason of bulk, or for some other reason, the fifty tons of hay could not be removed immediately upon being attached.
The statute does not require in terms that the return shall state why the officer proceeds under it. Pub. Sts. c. 161, § 69. See Gen. Sts. c. 123, § 57; Rev. Sts. c. 90, §§ 33-35. The earliest case involving the validity of such an attachment was one holding such an attachment of cord wood and charcoal to be good, although the return had no statement that the articles were bulky, and gave no reason why the officer proceeded under the statute. Reed v. Howard, 2 Met. 36. Reasonable inferences may be drawn from the statements of a return when there is no danger of doing injustice to those concerned. Stone v. Dana, 5 Met. 98,107. In that case an officer directed to search for certain stolen goods described in his warrant returned that he had found three pieces of goods, and this return was construed to mean that he had found three pieces of the goods described in his warrant. That fifty tons of hay are so bulky that they cannot be readily removed from place to place is a matter of which the court properly could take notice, and could take into consideration in passing upon the validity of the attachment of the hay.
*529It would however have been much better practice to have stated the circumstances which justified the officer in not removing the hay and, so far as it alone was concerned, in relying upon record under the statute to preserve his lien. If it had been contended that the course pursued had preserved the attachment as to the domestic animals, farm tools and other articles named in the return, we do not intimate that the attachment would not have been lost upon such articles. The plaintiff does not seek to recover, except in respect to the hay.
2. The other contention is that the attachment of the hay was lost by the failure of the officer to levy upon it within thirty days after the judgment.
Before the rendition of the judgment the hay had been destroyed by the defendant’s own wrongful act in feeding it out to live stock by which it had been consumed. By causing execution to be issued upon the judgment and placing the execution in the attaching officer’s hands for service before the expiration of thirty days after the entry of judgment the plaintiff did all that was incumbent upon him to do to preserve his rights in the attachment, and in the officer’s claim for damages for destroying the hay. Blake v. Kimball, 106 Mass. 115. It was of course impossible for the attaching officer to levy upon the hay within the thirty days, because it had ceased to exist before that period began to run. Nor was any demand necessary under the circumstances, the hay having been destroyed by the defendant’s own wrongful act. Webster v. Coffin, 14 Mass. 196.
The question of abandonment of the attachment by leaving the possession of the personalty attached in the hands of the debtor was not raised in the Superior Court and is not open here.

Exceptions overruled.